Citation Nr: 1200487	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, G.B., and K.B.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1961 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In May 2010, the Board issued a decision, in part, denying the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2010 Order, the Court vacated this portion of the May 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  

A hearing was held on August 18, 2009, in Togus, Maine, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.
A hearing was held on May 10, 2011, by means of video conferencing equipment with the appellant in Togus, Maine, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2006 rating decision denied the Veteran's application to reopen the claim of entitlement to service connection for a psychiatric disorder.   

2.  Some of the evidence submitted subsequent to the April 2006 rating decision is new to the claims file and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision which denied the claim of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2011).

2.  Some of the evidence received subsequent to the April 2006 rating decision is new and material and the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection for a psychiatric disorder and, therefore, regardless of whether VA's duties to notify and assist have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

New and Material Evidence

With respect to the Veteran's application to reopen his claim of service connection for a psychiatric disorder, the Board notes that the claim of service connection for a psychoneurotic disorder was denied by the Board in a May 1967 decision.  Although the Board recognizes that the issue is now framed as entitlement to service connection for a psychiatric disorder, the Board finds that the Veteran's current claim is based upon the same factual basis as his previous claim, which was first denied in the May 1967 Board decision which became final.  38 C.F.R. § 20.1100.  In the decision, the Board acknowledged the Veteran's various diagnoses of anxiety, depression, and nervousness, but that the Veteran's psychiatric disorder, however diagnosed, preexisted service and was not aggravated by active service.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  Thereafter, the Veteran submitted an application to reopen his claim of entitlement to service connection for a neuropsychiatric disorder, which was reopened by the RO in a May 1969 rating decision.  The Veteran appealed the decision and the claim was again denied by the Board in a September 1970 decision.  The Veteran requested reconsideration of the claim and in an April 1971 decision, the Board determined that the benefits sought on reconsideration were denied.  Subsequently, the Veteran has submitted several petitions to reopen his claim of service connection for a psychiatric disorder.  The Veteran's application to reopen was addressed in a June 1971 rating decision.  The RO reopened the claim for a nervous condition and noted that the evidence was considered insufficient to establish service connection for a nervous condition and the prior decision was affirmed.  The Veteran did not submit a notice of disagreement and, therefore, the decision became final.  38 C.F.R. § 20.1103.  The Veteran's application to reopen was denied by a March 1976 rating decision.  The Veteran did not appeal the decision and, therefore, the decision became final.  Id.  In addition, a July 2002 rating decision denied the Veteran's application to reopen and the Veteran submitted a timely notice of disagreement with respect to the decision.  The RO issued a statement of the case in August 2003, however, the Veteran did not perfect the appeal and the decision became final.  Id.  The Veteran's claim to reopen was last denied by an April 2006 rating decision.  The Veteran did not appeal the decision and, therefore, it became final.  Id.  

The Veteran submitted a claim to reopen his previously denied claim for a psychiatric disorder in October 2007.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection was last denied by the April 2006 rating decision.  The RO explained that the Veteran's claim to reopen was denied because there was no evidence that the Veteran's psychiatric disorder was related to active service.  

The evidence associated with the claims file subsequent to the April 2006 rating decision includes VA treatment records, the Veteran's assertions and testimony, the Veteran's wife's testimony, and a September 2009 report of psychiatric evaluation.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2006 rating decision and finds that some of this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a psychiatric disorder.  Specifically, the Board finds that the September 2009 report of psychiatric evaluation is new and material.  In the September 2009 report of psychiatric evaluation, Dr. N. diagnosed the Veteran with bipolar disorder and explained that the Veteran's history and the medical source statements indicate that psychiatric symptoms progressed from complaints of anxiety and depression to treatment with antipsychotic medications during his military service.  Dr. N. opined that it was more likely than not that his bipolar disorder either had its onset or was aggravated by military service.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The Board finds that the September 2009 psychiatric evaluation is "new" in that it was not before the RO at the time of the April 2006 rating decision.  The psychiatric evaluation is "material" as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  In this respect, the Court recently determined that the requirement of the new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  See Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id.  The Board finds that the September 2009 psychiatric evaluation is new and material and raises a reasonable possibility of substantiating the claim as a VA examination is required to adjudicate the claim.  Thus, the claim of service connection for a psychiatric disorder is reopened.  38 C.F.R. § 3.156(a).  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be adjudicated.



ORDER

Having received new and material evidence to reopen a claim of entitlement to service connection for a psychiatric disorder, the appeal is granted to this extent only.


REMAND

Reason for Remand: To provide a VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a psychiatric disorder.  The Veteran has asserted that he currently has a psychiatric disorder that was incurred in active service and/or that he had a preexisting psychiatric disorder that was aggravated by active service.   

The medical evidence shows that the Veteran has a current disability.  Indeed, the September 2009 psychiatric evaluation reveals a diagnosis of bipolar disorder.  The Veteran's September 1961 enlistment examination report shows that his psychiatric condition was clinically evaluated as normal.  However, in the September 1961 report of medical history, the Veteran checked yes as to having experienced depression or excessive worry and nervous trouble of any sort.  Shortly after entering service in December 1961, the Veteran was seen for various somatic complaints and nervousness in January 1962.  In a February 1962 record, the Veteran stated that he had experienced nervousness prior to service and that it had been aggravated by his time in service.  The February 1962 separation examination report reveals a diagnosis of emotional instability reaction, severe.  In an August 1966 letter, Dr. K. stated that while under basic training, the Veteran collapsed completely and had a nervous breakdown from which he developed an anxiety state and has never completely recovered.  In a December 1970 letter from Dr. K., he stated that the Veteran had a severe anxiety state that was definitely felt to be service connected.  In a September 2009 private psychiatric evaluation, Dr. N. stated that the Veteran's medical records upon military entrance indicate that he had a previous history of anxiety and depression.  The service treatment records indicated that he was treated on active duty with Meprobapsychotic and Thorazine.  The history and medical source statements indicate that psychiatric symptoms progressed from complaints of anxiety and depression to treatment with antipsychotic medications during his military service.  Dr. N. opined that it was more likely than not that the bipolar disorder either had its onset or was aggravated by military service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."   38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).   Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Veteran has claimed entitlement to service connection for a psychiatric disorder.  As noted above, the induction examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  The report of medical history shows that the Veteran reported that he experienced nervous trouble and depression.  However, the report of medical history does not include any notations or documentation was respect to a preexisting disorder.  Therefore, the Board concludes that the Veteran is presumed under the law to have been sound at the time of his entrance onto military service.  See 38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disorder both preexisted service and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Here, the Board finds that a VA examination must be completed prior to addressing this legal question.  The Court has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Although the Board acknowledges the favorable medical evidence, the record does not contain adequate medical evidence to decide the claim and a VA examination should be conducted on remand.  38 C.F.R. § 3.159(c) (4) (2011); see also Mariano, 17 Vet. App. 312 (holding that, where there is unrebutted evidence in the record that is favorable to the claim, VA must provide reasons for pursuing further development of the evidence).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine to determine the nature and etiology of any psychiatric disorder(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service medical records, and the lay statements and assertions.

The examiner should identify all current psychiatric disorders.  The examiner should opine as to whether any current psychiatric disability clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the normal progression of the disease.

If the Veteran's current psychiatric disability did not clearly and unmistakably pre-exist service or was clearly and unmistakably not aggravated in service; the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the current psychiatric disability was causally or etiologically related to active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


